Citation Nr: 0407261	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for shrapnel wound, 
right hip.

2.  Entitlement to service connection for heart disease 
(endocarditis with mitral valve replacement).

3.  Entitlement to an increased disability rating for 
service-connected shrapnel wound, left lower fibula, with 
ankle weakness, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected disequilibrium.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected headaches.

6.  Entitlement to an increased disability rating for 
service-connected shrapnel wound, lower back, with 
degenerative changes, currently evaluated as 20 percent 
disabling.
REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1967.  He served in Vietnam and was awarded the Purple Heart 
medal, among other decorations.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued in 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Issue addressed in remand

The issue of the veteran's entitlement to an increased 
disability rating for his service-connected shrapnel wound of 
the lower back will be further addressed in the REMAND 
portion of this decision.  That issue is remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  A current disability of the right hip is not supported by 
competent medical evidence.

2.  The evidence of record shows that the veteran's heart 
disease (endocarditis with mitral valve replacement) was 
first treated and diagnosed many years after service; there 
is no medical evidence that demonstrates that this disorder 
is causally related to the veteran's military service or to 
any service-connected disability.

3.  The veteran has chronic pain in his left lower leg and 
ankle due to shrapnel wounds sustained in March 1967 which 
fractured his fibula and now causes him chronic ligamentous 
ankle strain.

4.  The veteran has marked limitation of motion of the left 
ankle.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
lower extremity, so as to render impractical the application 
of the regular schedular standards.

6.  As a result of his service-connected disequilibrium, the 
veteran suffers from some occasional dizziness.

7.  The veteran has experienced chronic headaches, occurring 
6-7 times per month.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for residuals of a shell fragment wound of the right hip have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Valvular heart disease (endocarditis with mitral valve 
replacement) was not incurred in or aggravated by active 
service, nor may it be so presumed, and it was not 
proximately due to aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  The criteria for a rating in excess of 40 percent for 
shrapnel wound to the left lower leg and ankle on the basis 
of fibula impairment, muscle damage or peroneal nerve 
impairment have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5262, 5311, 8523 
(2003).

4.  A separate 20 percent rating is assigned for marked 
limitation of motion of the left ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271; Esteban v. Brown, 6 Vet. App. 259 
(1994).

5.  The criteria for an increased disability rating for the 
left lower extremity disability on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2003).

6.  The criteria for a 10 percent disability evaluation for 
service-connected disequilibrium have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 
6204 (2003).

7.  The criteria for a 10 percent disability evaluation for 
service-connected headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.124a,  Diagnostic 
Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he should be service 
connection for a shrapnel wound of his right hip and for 
heart disease.  He further contends that he is entitled to 
higher disability ratings for service-connected disabilities 
involving his left lower extremity, balance problems 
(disequilibrium) and headaches.  As noted above, the issue of 
the veteran's entitlement to an increased rating for his 
service-connected back disability will be addressed in the 
remand portion of this decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  Holliday v. Principi, 14 Vet. App. 
280, 282 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran letters in 
February 2002 and September 2002 advising him of the 
provisions relating to the VCAA pertinent to his claims, to 
include advising him that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with these letters.  
The Board notes that, even though the three VCAA letters in 
question requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has since 
expired.

The Board concludes that the VCAA notification letters sent 
to the veteran in connection with the development and 
adjudication of the claims at issue on appeal were legally 
sufficient under the present circumstances.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In 
this case, the letters expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.  Moreover, the 
factual scenario in the PVA case is inapplicable to the 
specific circumstances of this case.  In the PVA case, the 
Federal Circuit was concerned with a "premature denial" of 
a claim before the one-year period for submitting evidence 
had expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has had 
several years to submit evidence in support of his claims, 
and, in fact, development has been completed to obtain 
VA/private treatment records he identified as relevant to his 
claims.  It therefore appears from the development efforts 
undertaken to date that there is no additional and available 
relevant evidence or information regarding the merits of 
these claims.

In view of the foregoing, it appears that VA has all the 
information needed to decide the case, and therefore, it 
would be pointless to wait still longer to adjudicate this 
appeal when it is clear that no additional evidence is 
forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement statements of 
the case and the 90-day notice of transfer of the claims file 
to the Board that he had more time to submit evidence.  No 
additional evidence appears to be forthcoming.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification letters 
of February and September 2002, and it is clear that he has 
nothing further to submit, the adjudication of his claims to 
be addressed by the Board at this time will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claims on 
appeal in the April 2003 statements of the case.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims at issue on appeal.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

One further point is in order regarding the timing and 
content of the VCAA notices sent in this case.  With respect 
to timing, in a recent decision, the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
benefits.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  In this case, because the VCAA notices 
were provided to the veteran prior to the initial 2002 AOJ 
adjudications of his claims (the February 2002 letters 
preceded the June 2002 rating decision on the low back-
increased rating claim, and these two letters as well as the 
September 2002 letter preceded the November and December 2002 
rating decisions on his other five claims), the timing of the 
notice complied with the express requirements of the law as 
found by the Court in Pelegrini.

With respect to the content of the VCAA notice, the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letters that were 
provided to the veteran did not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims, as described above.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless error.  Therefore, the Board concludes that to 
decide the appeal would not be prejudicial error to the 
veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims to be addressed on the merits at this 
time, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  The 
veteran has been afforded VA examinations for the 
disabilities at issues herein, and it appears that all known 
and available service, private and VA medical records have 
been obtained and are associated with the veteran's claims 
folder.  The veteran does not contend that additional 
evidence that is pertinent exists and needs to be obtained.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim].

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  The 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claims.  He also was 
informed of his right to a hearing before the Board, but 
stated on his substantive appeals (VA Form 9) filed in April 
2003 that he did not want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Service Connection Claims

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

When certain chronic diseases, such as arthritis of a joint 
and heart disease, become manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In addition to the above, service connection may be granted 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

1.  Entitlement to service connection for shrapnel wound, 
right hip.

Factual background

The veteran's service medical records show that he was 
severely wounded in action in Vietnam in March 1967, 
sustaining multiple shrapnel wounds of his head and left 
lower leg.  Service connection has been granted for various 
residuals of that incident; these will be discussed to some 
extent below in the context of the increased ratings claims 
now on appeal. Although a wound of the back was not noted at 
the time, service connection was later established for a 
shrapnel wound of the lower back area based on X-rays taken 
in 1995 which showed a small piece of shrapnel in the right 
paraspinal region.  

Service medical records fail to disclose any evidence that 
the veteran was wounded in the right hip.  No wound of the 
right hip was complained of or identified during a VA 
compensation examination conducted in September 1967, two 
months after he left service, in connection with the 
veteran's original claim for VA disability benefits.

There is no pertinent evidence or communication from the 
veteran of record for over thirty years. 

The veteran's claim for the disability in question was filed 
in January 2002.  As alluded to above, the RO obtained 
medical records showing the presence of shrapnel in the 
veteran's lower back seen on X-rays taken in 1995, and 
service connection for this condition was granted.  These 
private records did not specifically identify the presence of 
any shrapnel or disability in the right hip.

Four VA compensation examinations conducted between 1995 and 
2002 failed to identify the presence of any shrapnel in the 
right hip or any right hip disability.
VA outpatient treatment reports dated between 1999 and 2002 
were obtained in connection with this claim and these records 
also show no treatment, findings, diagnosis, etc., for a 
disability of the right hip.

During a VA skin examination conducted in March 2002, the 
veteran reported a history of a shrapnel wound in the right 
hip.  The examiner stated that the veteran had pain with 
bending due to this wound.  No wound was described, however.  

Also of record is a report of a March 2002 VA examination.  
The examiner noted a that x-rays in the past had shown a 
foreign body over the third lumbar spinous process, as well 
as degenerative changes of the lumbar spine.  No hip problems 
were identified.

The veteran specifically indicated during a July 20002 VA 
joints exam that the area of pain was not in his right hip 
per se, but was located over the SI joint of the lower back, 
which is the service-connected disability.  The diagnosis was 
shrapnel wound of the right low back resulting in chronic 
musculoligamentous strain in the right lumbar spine.  No hip 
disability was identified. 

In the veteran's April 2003 substantive appeal, he indicated 
that he disagreed with the denial of service connection for a 
disability of the right hip ". . . because there is 
sufficient evidence contained within my medical records to 
indicate that a separate and compensable right hip disability 
does, in fact, exist."  The veteran failed to identify such 
purported evidence.

Analysis

As noted above, the veteran filed a claim seeking entitlement 
to service connection for residuals of a shell fragment wound 
to the right hip.  He contends, in essence, that his wounds 
sustained in combat in Vietnam in 1967 included a wound to 
the right hip and that he sustained residual disability as a 
result.

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson, supra.

Initially, the Board observes that the veteran is a combat 
veteran.  It is undisputed that he sustained multiple shell 
fragment wounds, although his service medical records do not 
reveal a shell fragment wound of the hip.  Hickson element 
(2) has been met by operation of law.  See 38 U.S.C.A. 
§ 1154(b).

As discussed in some detail above, although an in-service 
injury is conceded by operation of law, this does not relieve 
the veteran of the obligation of establishing that a current 
disability exists and that there is a connection between the 
current disability and the in-service injury.  See, e.g., 
Libertine, supra.  It is clear that the veteran was on ample 
and sufficient notice of the need to submit medical evidence 
showing that he actually has some kind of disability 
affecting his right hip as a result of shell fragment wounds 
in service.  However, he has not submitted any evidence in 
this regard or other information indicating that he either 
has a disability or that there exists some other evidence 
that might establish that he in fact has a disability of the 
right hip.

After having carefully reviewed the record, and for reasons 
expressed immediately below, the Board finds that the medical 
evidence does not establish the existence of any current 
residual disability of the right hip due to the shrapnel 
injury.  Hickson element (1) is therefore not met, and the 
veteran's claim fails on that basis.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  As noted above, a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Degmetich, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte, 10 Vet. App. 268 (1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

The medical evidence in this case includes multiple VA 
examinations conducted over the years since the veteran left 
service, to include four VA exams conducted between 1995 and 
2002.  None of these examinations contain any findings 
showing either the presence of shrapnel in the veteran's 
right hip or a diagnosis for a disability of the right hip.  
No other medical report in the claims file does either.

As noted above, the veteran has complained of pain in his 
lower back area, and a small piece of shrapnel was found in 
the right paraspinal region in 1995.  That condition was 
subsequently service connected.  Subsequent examination 
reports, including the two reports in 2002 which have been 
described above, indicate a retained foreign body in the 
veteran's right lower back with associated degenerative 
changes.  None of this medical evidence identifies a 
disability of the right hip.  The absence of a right hip 
disability was made very clear in the July 2002 VA 
examination report, which specifically related the veteran's 
description of the location of his pain from the shrapnel 
piece imbedded in his lower back, not in his right hip.

In the Board's view, the various medical reports regarding 
the location of the shell fragment wound and associated 
disability of the low back outweighs the statement made by 
the examiner during the March 2002 VA skin examination 
wherein it was reported that the veteran had a history of a 
shrapnel wound to the right hip with painful bending as a 
result.  It appears that the VA dermatology examiner was 
merely transcribing the veteran's own statements.  The Court 
has specifically held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  However, to the extent 
that the skin examiner's was expressing his own opinion, it 
is outweighed by the opinion of orthopedic specialists.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

To the extent that the veteran himself is attempting to 
establish that he has a right hip disability which is related 
to his military service, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to render opinions on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Although the 
Board has no reason to doubt the veteran's complaints of low 
back pain, it is beyond his competence to ascribe such to a 
hip disability. 
On this point, it should be noted that complained-of symptoms 
of pain alone without an underlying disease process, does not 
constitute a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999). 

In conclusion, there is simply no competent evidence of a 
current residual disability of the right hip due to the shell 
fragment wound sustained in service.  The combat presumptions 
cannot serve to establish the existence of a current 
disability.
See, e.g., Gregory, supra.  

The Board additionally observes that in the absence of a 
current disability, Hickson element (3), medical nexus, is 
necessarily lacking also.  Based on this factual record, 
attempting to obtain a medical nexus opinion would obviously 
be useless.  Cf. Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As noted above, 38 U.S.C.A. § 1154(b) does not 
operate to establish a medical nexus.  See Libertine, supra.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for shrapnel wound 
residuals of the right hip.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for heart disease 
(endocarditis with mitral valve replacement).

Factual background

There is no in-service evidence of complaints, treatment, or 
diagnosis for any disorder of the heart, to include 
endocarditis.  In particular, the service medical  records 
are entirely negative for any evidence of heart symptoms or 
abnormal findings related to heart or cardiovascular system 
reported during the course of the veteran's lengthy 
hospitalization and follow-treatment for the multiple 
shrapnel wounds he received in March 1967.  Chest X-rays 
taken in September 1965 and March 1967 were negative for any 
abnormalities.  The report of the veteran's separation 
physical examination dated in July 1967 is entirely negative 
for any notations showing an abnormality of the heart or 
cardiovascular system.

The veteran also was examined by VA for compensation purposes 
a few months after his discharge, in September 1967, at which 
time no complaints, treatment, or diagnosis for any disorder 
of the heart, to include endocarditis, were reported.  
Physical examination was pertinently normal.

VA and private medical records show initial diagnosis of and 
treatment for endocarditis in 1995.  The veteran's past 
medical history taken in conjunction with the various 
treatment records do not reflect a history of any heart 
condition having its onset either during his military service 
of 1962-67, or in the years immediately following service, or 
for decades after that.  None of these medical records 
described any connection between the medical treatment the 
veteran received in service for his shrapnel wounds and the 
subsequent onset of endocarditis.  

VA received the veteran's original claim seeking disability 
compensation benefits for heart disease in July 2002.  The RO 
denied his claim by rating decision in December 2002, and 
this appeal followed.
As reflected in the veteran's pleadings and statements in 
support of claim, he contends, in essence, that since 
endocarditis is a "chronic" disorder of the heart as 
defined in the medical literature, and consideration should 
be given to awarding the condition on a presumptive basis as 
becoming manifest to a compensable degree within a year after 
service.  Alternatively, the veteran contends that the 
invasive medical procedures used in service to treat his 
multiple shrapnel wounds caused an infection of his heart's 
inner lining, which resulted in endocarditis, and that 
secondary service connection should be established based on 
such grounds.

In addition to the development described above, VA examined 
the veteran for compensation purposes in March 2003 for the 
purpose of addressing the nature and etiology of the claimed-
for disorder of the heart based on review of the evidence.  
On this exam, the examiner stated that review of the service 
medical records showed no evidence of heart murmur or any 
abnormal heart condition by exam or diagnostic study.  
Further, the examiner indicated that he reviewed the evidence 
in the claims file and found no evidence of heart murmur in 
the year after service or evidence of endocarditis until the 
veteran was hospitalized in December 1995.

In his concluding remarks, the VA examiner provided the 
following medical opinion regarding the etiology of the 
veteran's heart disease and its possible link to service:

I believe that the veteran's episode of 
endocarditis is unrelated to any of his 
currently service-connected conditions.  
Endocarditis is a common clinical entity 
and is also commonly seen after dental 
procedures.  Underlying structural 
abnormalities of the mitral valve were 
not documented during the veteran's time 
in the service or mentioned in the 
documentation that I have available 
preceding his mitral valve replacement 
[conducted December 8, 1995]. . . . the 
only speculation one can draw is that he 
may at some time developed a murmur since 
he reports that he was told to take 
antibiotics prior to a dental procedure.  
If the endocarditis would have been due 
to an invasive procedure related to one 
of the veteran's underlying service 
conditions, then it should have presented 
within days to months after the procedure 
and likely been a Staphylococcal source.  
Therefore, in my best judgment with the 
information available to me at this time, 
the veteran's endocarditis is not related 
to his service condition.  Throughout the 
C-file and documentation available there 
is no evidence of mitral valve prolapse, 
and he has documented evidence in 1995 of 
the absence of obstructive coronary 
artery disease.

Analysis

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the in-service incurrence 
of disease or the existence of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or service-connected disability and the 
current disability.  See Hickson and Wallin, supra.

With respect to Hickson element (1), it is clear that the 
veteran has a current disability of the heart, diagnosed as 
endocarditis with mitral valve replacement.  The Board will 
accordingly move on to a discussion of the remaining Hickson 
elements.

As described in the factual background section above there is 
no competent evidence suggesting in-service incurrence of the 
claimed heart disease.  The Board has reviewed the service 
medical records and finds that they show no complaints, 
treatment or diagnosis of any disorders of the heart or 
cardiovascular system, nor is there any suggestion in the 
medical records that heart disease existed during the one-
year presumptive period after service.  Rather, there is no 
evidence of heart disease until decades after service.  The 
Board notes in passing that the veteran's own contentions 
make it clear that his heart disease had its onset years 
after service.

With respect to the veteran's contention that since 
endocarditis is a "chronic" disorder, service connection 
should be awarded on  presumptive basis.  However, just 
because a disorder is characterized as "chronic" does not 
mean that service connection is automatically granted.  In 
order for service connection to be awarded on a presumptive 
basis, the chronic disorder must have been manifested within 
one year after service, which the record does not show and 
which the veteran himself does not appear to contend.

With respect to § 1154(b), the combat presumptions do not 
extend to the circumstances presented here.  Heart disease, 
unlike a shrapnel wound, is not "consistent with the 
circumstances, conditions or hardships" of combat.  In any 
event, as noted in the paragraph immediately preceding the 
veteran does not appear to contend that he had a heart 
condition in service.  

However, with respect to injury, as opposed to disease, the 
veteran's main contention appears to be that his heart 
condition developed as a result of invasive medical 
procedures performed in service to treat his multiple 
shrapnel wounds.  Those procedures indeed occurred.  Hickson 
element (2) is met to that extent.  To the extent that the 
veteran may also be contending that the heart disease is 
secondary to the various service-connected shell fragment 
wounds, Wallin element (2), service-connected disability, is 
also met.  

With respect to Hickson/Wallin element (3), medical nexus, 
the Board observes that it may not base a decision on its own 
unsubstantiated medical conclusions, but must instead rely on 
the medical findings of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In this case, there is of record the 
March 2002 opinion of the VA, quoted above.  That opinion 
clearly reflects the examiner's conclusion, based on review 
of the evidence in the claims file, there was no evidence of 
any heart problems in service, nor is there any etiological 
basis to relate the veteran's heart disease to his military 
service, to include the medical treatment provided for the 
shrapnel wounds.  Further, the examiner specifically found no 
documented evidence to support the onset of a heart condition 
in the presumptive one-year period after service.  It is also 
significant that the examiner provided a detailed explanation 
for his opinion, based on his reasoning that the onset of any 
heart disease would likely have been sooner if in fact the 
veteran sustained an infection of his heart during treatment 
provided in service for his shrapnel wounds.  This is the 
only competent medical opinion of record and it is contrary 
to the veteran's contentions.

The veteran's own statements as to the etiology of his heart 
disease are outweighed by the medical evidence in this case, 
which does not show a relationship between this disorder and 
any medical condition or treatment provided in service.  On 
this point, it is well worth mentioning again that it has 
long been the law of the Court that laypersons without 
medical training, such as the veteran  are not qualified to 
render medical opinions regarding the diagnosis and etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight of probative value.  Espiritu and 
38 C.F.R. § 3.159(a)(1), both supra.  The veteran has 
presented no competent medical evidence in support of his 
theory.  Hickson/Wallin element (3) thus has not been met.

In short, there is no competent medical evidence that any 
disorder of the heart existed during service, within the one-
year statutory presumptive period after service, or as 
secondary to any service-connected disability.  Service 
connection on a direct, presumptive and secondary basis is 
therefore denied.  

Increased Rating Claims

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45  (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

The appeal of the increased rating claims involving the 
veteran's disequilibrium and headaches disabilities stem from 
the RO's award of the initial or original rating for each of 
these disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

3.  Entitlement to an increased disability rating for 
shrapnel wound, left lower fibula, with ankle weakness, 
currently evaluated as 40 percent disabling.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

Historically, the service medical records show that the 
veteran sustained a severe shrapnel wound to his left lower 
leg in March 1967, significant for a fracture of his lower 
fibula and extensive soft tissue damage to the area above the 
left ankle on the lateral side.  The RO granted service 
connection for this disability by rating decision in November 
1967, and assigned a 30 percent rating for "shrapnel wound, 
fracture, left lower fibula, with ankle weakness," under 
Diagnostic Codes 5262 (impairment of tibia and fibula) from 
July 1, 1967 to September 30, 1967, and thereafter, a 
combined 30 percent rating under Codes 5311 (muscle injury) - 
8523 (peripheral nerve impairment) from October 1, 1967.

The RO's grant of service connection and the original 30 
percent rating was based on the results of a VA compensation 
examination conducted in September 1967.  On that exam, the 
veteran had an adherent thick scar extending one inch above 
the lateral malleolus and upwards to about five inches, 
placed well over the fibula.  The width of the scar was 
approximately three-and-one-half to four inches at the top 
and about three inches down at the lower end.  It was also 
noted that the veteran had some numbness along the medial 
side of the great toe and just across the dorsum of the foot.  
As for range of motion, the veteran had about a 5-degrees 
limitation in dorsiflexion and plantar flexion of the left 
ankle.  Additional findings revealed that while he had fairly 
good dorsiflexion, he could not bring the left foot into 
valgus.  Further, it was noted that when he walked, there was 
a tendency for the foot to go into inversion.  The examiner 
could not detect any peroneal muscle activity.  X-rays showed 
a soft-tissue defect and a little periosteal irregularity on 
the fibula right under the involved area, but otherwise an 
intact fibula.  It was also noted that the veteran was having 
some problems with his left knee, but that was attributed to 
a separate injury (parachute jumping trauma).

The diagnosis reported on the 1967 VA examination was status 
post shrapnel wounds, with muscle mass loss and adherent 
scar, left lower leg with limitation of motion of the ankle.

No further action on this claim was initiated by the veteran 
until several decades later, specifically, in April 1995, at 
which time he submitted a Worker's Compensation medical 
evaluation conducted in March 1995 in support of a claim for 
an increased rating.  On this report it was noted the veteran 
complained of anteriomedial ankle pain and that he had no 
function of the peroneal tendons.  It also was noted that he 
had been advised to undergo ankle fusion, which he apparently 
had not elected to do, and that instead, he had previously 
worn "AFO" orthohose (support stockings).  As mentioned, 
the physical exam confirmed that he had no function of the 
peroneal tendons.  In addition, his tibialis anterior and 
tibialis posterior tendons pulled his foot into a varus 
deformity every time he tried to elevate his foot with 
walking.  This action appeared to be causing an anteromedial 
ankle impingement problem.  The rest of the function of the 
foot appeared to be normal.  X-rays showed a non-active 
osteomyelitis of the fibula and moderate degenerative changes 
in the ankle joint.  The diagnostic impression based on these 
exam results was history of osteomyelitis in the left fibula; 
loss of function of the peroneal tendons; and ankle 
degenerative arthritis secondary to active varus deformity of 
the left foot.  Several options for treatment were discussed 
at the time of the March 1995 evaluation (ankle fusion; ankle 
foot orthosis to immobilize the foot; split posterior tibial 
tendon transfer), but it is not shown by the balance of the 
evidence that the veteran had any of these procedures done.

In connection with his claim, the veteran was evaluated on a 
VA joints examination in May 1995.  On this exam, it was 
noted as well that he had loss of muscle mass of the anterior 
compartments and a portion of the lateral compartment of the 
left ankle.  His range of motion was from zero degrees on 
dorsiflexion to 45 degrees on plantar flexion.  It also was 
noted that he had minimal active eversion of the left foot 
suggesting dysfunction or loss of the peroneal muscles.  
Findings relative to the left knee were unremarkable, 
significant only for some mild tenderness over the lateral 
and medial joint lines.  The pertinent diagnosis was mortar 
injury to the left ankle with fibula fracture and soft tissue 
loss with secondary dysfunction of the peroneal muscles and 
deep peroneal nerve with post traumatic changes in the left 
ankle joint.

On the basis of the above, the RO continued the veteran's 30 
percent rating for this disability by rating decision in 
October 1995, finding that while he had a "marked" ankle 
disability under Diagnostic Code 5262, he did not have 
nonunion of the tibia and fibula with loose motion requiring 
a brace, to justify awarding the maximum 40 percent rating 
under this code.  The RO added that consideration of a rating 
based on muscle damage was made, but as the maximum rating 
under Code 5311 was 30 percent, he was not entitled to a 
higher rating on the basis of any muscle injury damage.  An 
equivalent determination was made with respect to peripheral 
nerve impairment under Code 8523.

The current claim on appeal was initiated by the veteran in 
January 2002, at which time he stated he was wearing a brace 
for his left leg disability and felt his condition had 
worsened.  Evidence pertinent to a medical evaluation of this 
disability consisted of the reports of VA joints examinations 
conducted in February 2002 and July 2002.  There is no 
evidence of any inpatient or outpatient treatment for this 
disability.

The February 2002 examination was conducted primarily to 
evaluate the veteran's knees and the trauma he sustained as a 
result of parachute jumps in service.  However, it was noted 
by the examiner that the veteran also had a "severe" mortar 
wound to his left lower leg, as manifested by muscle and 
tissue loss over the distal one-third portion of the left 
lower leg.  The examiner indicated as well that a photograph 
of this injury would be taken, which is enclosed in the 
claims file along with a copy of the examination report.  In 
the Board's estimation, this photograph clearly shows the 
extent of damage caused by this significant shrapnel wound.  
The examiner stated that the veteran was using a brace for 
his right knee.

Clinically, the veteran had from zero to 95 degrees forward 
flexion of the left knee, with full extension, and negative 
Lachman's and McMurrey's tests at the time of the February 
2002 exam.  However, there was a moderate amount of crepitus 
with continued flexion and there was moderate to marked loss 
of tissue over the distal lower leg (well-illustrated by the 
photograph taken of the leg).  And with ligament movement, 
the examiner noted that the veteran had a fair amount of 
tissue loss and disfigurement.  Further, the examiner added 
that with repeated movement of the left knee, the veteran had 
some moderate pain, mild to moderate weakness, and mild 
fatigability, but no incoordination.  X-rays of the left knee 
taken in January 2002 were reported as showing worsening 
osteoarthritis and moderate tricompartmental degenerative 
changes.  These two findings were reported by the examiner as 
pertinent diagnoses, and additionally, the examiner diagnosed 
status post mortar wound to the left lower leg with residual 
musculature strain, severe tissue loss, and deformity.

The July 2002 examination noted that the veteran reported 
increasing pain in the area of his left lower leg.  It also 
was noted that there was a question of related foot drop, but 
that upon review of his entire clinical picture, the examiner 
did not feel that the veteran had foot drop per se; rather, 
it was felt that the veteran's main problem was limited 
motion with eversion of the left foot with a little bit of 
ligamentous stiffness due to the old war wound.  The veteran 
also had very limited dorsiflexion, but the examiner pointed 
out that he had the same problem on the right side and 
therefore, this finding was probably more closely associated 
with his body type and stature.  The examiner also found some 
discomfort on the lower lateral aspect of the left ankle, 
with an obvious skin deformity (8cm x 13cm divot with signs 
of an old skin grafting procedure).  The veteran related that 
he did not seek treatment for this disability as he had been 
told in the past that not much more could be done to improve 
his condition, but he continued to experience daily pain.

Clinically, on range of motion testing on the July 2002 exam, 
dorsiflexion of the left foot was to 5 degrees of the ankle, 
which as mentioned, was similar on the right side.  Plantar 
flexion was to 45 degrees, while inversion was to 15 degrees 
and eversion was zero degrees.  As for repeated range of 
motion, the veteran was able to perform these movements five 
times in a row without difficulty.  In addition, it was noted 
that the veteran had normal sensation in the left foot.  The 
pertinent diagnosis was significant soft tissue wound with 
fractured fibula, 1967, lower left leg, resulting in chronic 
ligamentous ankle strain.  The examiner added that the 
veteran had very minimal foot drop, as his main limitation 
was that he had no eversion of the foot/ankle.

On the basis of the above, the RO increased the veteran's 
disability rating to 40 percent under Diagnostic Code 5262, 
effective from the date of claim, January 22, 2002.  On 
appeal, the veteran has not offered any more specific 
contentions regarding this claim other than what he 
previously reported when he filed the claim (condition had 
worsened in his view and he was using a brace).  In his 
substantive appeal of April 2003, he goes into considerable 
detail concerning the functional limitations he experiences 
as a result of his service-connected lower back disability, 
which is being remanded by the Board herein, as set forth 
below, but with regard to this disability is simply avers 
that there is sufficient evidence to justify an increased 
rating.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left lower extremity disability, which has 
been denominated by the RO as shrapnel wound, fracture, left 
lower fibula with ankle weakness.  A 40 percent disability 
rating is currently in effect under Diagnostic Code 5262.

The Board observes that service connection has been granted 
for degenerative changes of the left knee; a 10 percent 
disability rating has been assigned for that disability.  

Schedular rating

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of 
the tibia and fibula of either lower extremity warrants a 30 
percent evaluation when the disability results in marked knee 
or ankle disability.  Nonunion of the tibia and fibula, with 
loose motion requiring a brace, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  
The veteran has been awarded a 40 percent disability rating 
under this diagnostic code, which represents the maximum 
schedular rating.  

DeLuca considerations

The Board recognizes that the Court, in DeLuca, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  38 C.F.R. 
§§ 4.40, 4.45.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. In 
the instant case, the veteran is receiving the maximum 
evaluation under Diagnostic Code 5262. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  
One exception to this general rule is the above-cited anti-
pyramiding provision contained in 38 C.F.R. § 4.14, which 
states that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

After having carefully considered the matter, the Board finds 
that the medical evidence supports the award of a separate 20 
percent evaluation for the veteran's left ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 on the basis of the 
VA examination findings of July 2002.  This rating may be 
assigned for the ankle where there is "marked" limitation 
of motion of the ankle, which in the Board's judgment is 
evidenced by the complete loss of eversion range of motion of 
the left ankle noted on this VA examination.  

From a review of the medical records, the loss of ankle 
motion does not appear overlap with the symptoms for which 
the veteran is evaluated under Diagnostic Code 5262.  Thus, a 
separate 20 percent rating under Code 5271 is consistent with 
38 C.F.R. § 4.25 and the holding of the Court in Esteban, 
6 Vet. App. 259 (1994).
Accordingly, the Board will assign the veteran one rating for 
musculoskeletal injury under Diagnostic Code 5262 and a 
separate rating for the left ankle limited motion under 
Diagnostic Code 5271.

The Board also notes that if there is evidence of ankylosis, 
a 40 percent rating may be assigned for ankylosis of the 
ankle if plantar flexion is fixed at more than 40 degrees, or 
at 10 degrees in dorsiflexion, or with abduction, inversion 
or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2003).  However, here there is no evidence of 
ankylosis of the left ankle - i.e., the medical evidence does 
not confirm that plantar/dorsiflexion of the left ankle is 
fixed in the designated degrees of motion.  Therefore the 
assignment of separate rating under Diagnostic Code 5270 is 
not in order.

The Board also finds no other basis to award any other 
separate ratings, to include a rating for any scar damage.  
The medical records reflect no complained of or clinically 
documented painful scars due to the skin grafting in the many 
years since those procedures were performed in service.

In short, the Board is assigning a separate 20 percent rating 
for the marked limited motion of the left ankle under 
Diagnostic Code 5271.  To that extent, the appeal as to this 
claim is allowed.

(iv.) Extraschedular rating

In the April 2003 statement of the case, the RO included the 
regulation for an extraschedular rating.  Since the matter of 
referral for an extraschedular evaluation has been considered 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2003) in connection with 
this issue, particularly in view of the fact that the veteran 
is presently rated the maximum schedular rating under 
Diagnostic Code 5262.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996) [the question of an extraschedular rating is a 
component of the appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his attorney.  Indeed, it does not appear that the veteran is 
contending that his left knee/ankle disability creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left knee/ankle disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since the original injury was treated in 
service.  As noted above, the veteran has stated that he has 
not sought treatment for this disability on account of the 
comments of doctors who told him in the past that nothing 
more could be done.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the current evidence of 
record to indicate that the left knee/ankle disability caused 
impairment with employment over and above that contemplated 
in the assigned schedular ratings now assigned.  Although 
there can be no question that the left lower extremity 
disability caused the veteran significant problems, he is 
rated as 40 percent for the disability, in addition to the 20 
percent the Board has now assigned for the left ankle [as 
well as 10 percent for the left knee].  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the veteran's service-connected left lower 
extremity disability under Diagnostic Code 5262.  However, 
the Board further concludes that a separate 20 percent rating 
is warranted for the marked limited motion of the left ankle 
under Diagnostic Code 5271.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected disequilibrium.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected headaches.

Because these disabilities involve the same etiology, are 
somewhat similar in nature, and the outcome is the same, in 
the interest of economy the Board will address them together.

Factual background

Of record is a 1995 VA ear examination, which included the 
veteran's account of long-standing problems with dizziness 
and  imbalance, as well as complaints of left-sided 
headaches.  Additionally, a VA outpatient report dated in 
February 2001 disclosed that the veteran was seen for 
complaints of dizziness (he stated that he felt dizzy after 
morning coffee).

There is of record the report of a VA ear disease examination 
conducted in July 2002 which specifically addressed the 
nature and etiology of these disabilities.  
The veteran was diagnosed with cephalgia, likely occipital 
muscle contraction in origin, and disequilibrium, based on 
the VA examiner's review of the evidence in the claim file 
and the results of the clinical evaluation.  The VA examiner 
opined that he believed that the veteran's shrapnel wound to 
the head caused his "chronic ongoing headaches" and 
explained why he suffered from "some disequilibrium".

Regarding the nature and frequency of the headaches, the 
veteran reported a history of getting a headache 6 or 7 times 
a month, which he described as being fairly consistent for 
the past 30-35 years.  He stated that these headaches were 
located in the back of his head, and that they usually 
resolved within a couple of hours, even if he didn't take any 
medication.  The veteran specifically denied any associated 
light sensitivity, frontal throbbing of headache pain, or 
symptoms of nausea or vomiting with his headaches.

Regarding his disequilibrium, the veteran related that these 
symptoms involved a sensation of dizziness and falling to the 
right and were sometimes associated with his headaches.  He 
stated that these problems had bothered him for many years 
and that he never sought medical attention specifically for 
these conditions after a doctor told him years ago that 
nothing could be done about his symptoms.  The veteran did 
not have any complaints of dizziness or headaches at the time 
of the VA examination.

By rating decision in November 2002, service connection for 
disequilibrium and headaches was granted as secondary to the 
veteran's service-connected shrapnel wound to the head 
(retained foreign body in posterior pharynx and suboccipital 
areas with episodes of cervical strain).  A zero percent 
rating for disequilibrium disability was assigned under 
Diagnostic Code 6204, and a zero percent rating for the 
headaches was assigned under Diagnostic Code 8100, also 
effective from the date of claim, January 22, 2002.

Analysis

Assignment of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the medical history, diagnosis and identified 
symptoms described above, the Board concludes that the 
veteran's service-connected disequilibrium is appropriately 
rated by analogy under 38 C.F.R. § 4.87, Diagnostic Code 6204 
[peripheral vascular disorders].  See 38 C.F.R. § 4.20 (2002) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].   Diagnostic Code 6204 rates on the basis of 
dizziness, which is the veteran's complaint.  

The veteran's headaches are rated by analogy to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 [migraine]; migraine headaches 
have not been diagnosed.  No other diagnostic code 
specifically addresses headaches, although Diagnostic Code 
8045 allows for subjective symptoms of brain trauma, such as 
headaches, to be rated 10 percent disabling.  Here, there is 
no medical evidence of brain trauma.

The veteran has not suggested a more appropriate diagnostic 
code for either disability.

Schedular ratings

(i.) Disequilibrium

After having reviewed the relevant evidence, in light of the 
veteran's contentions, the Board concludes that the evidence 
supports entitlement to a 10 percent rating for his service-
connected disequilibrium.

Under Diagnostic Code 6204, a 10 percent rating may be 
assigned for occasional dizziness, while a 30 percent rating 
may be assigned if the disability is manifested by dizziness 
and occasional staggering.  A Note for this code states that 
objective findings supporting the diagnosis are required 
before a compensable evaluation can be assigned under this 
code.

As noted above, the medical evidence is sparse with respect 
to this disability, but there is the report of the VA ear 
disease examination of July 2002, which contained the 
examiner's finding that he believed the veteran did, in fact, 
suffer from some disequilibrium.  In the Board's view, this 
finding is fairly read as satisfying the requirement that 
there exist objective findings of dizziness.  Given the 
veteran's accounts of long-standing problems with occasional 
dizziness since the old war injury, the Board believes the 
aforementioned VA examination findings are sufficient to 
establish an objective basis for the diagnosis reported on 
that examination.  The Board finds that with resolution of 
reasonable doubt in the veteran's favor a 10 percent 
disability rating for disequilibrium may be assigned.  See 38 
C.F.R. §§ 3.102, 4.3(2003). 

The Board additionally finds that a preponderance of the 
evidence is against a higher rating, because there is no 
evidence to support a finding that the veteran's 
disequilibrium is manifested by dizziness and occasional 
staggering.  On this latter point, the Board notes that a 
March 2002 VA joints examination report noted that the 
veteran has a "somewhat staggering gait favoring the right 
knee," but it is clear from the context of this finding that 
it only referred to his lower extremity disabilities and not 
to his disequilibrium.

(ii.) Headaches

As noted above, the veteran's headaches disability has been 
rated analogous to migraine headaches under Diagnostic Code 
8100.  See 38 C.F.R. § 4.20 (2003).  
According to the schedular criteria under Code 8100, migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months are rated 10 
percent disabling, while less frequent attacks of the same 
variety are rated noncompensable (zero percent); a 30 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one per month 
over the last several months.  A 50 percent rating for very 
frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability 
represents the maximum disability evaluation rating under 
code 8100.

As noted above, the diagnostic criteria provide that 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  While the Board does not doubt the veteran's 
accounts of experiencing headaches in the years since he was 
injured, it is clear from the results of the veteran's July 
2002 VA examination that he does not suffer from 
"prostrating attacks".  

Nevertheless, the Board believes that the reports of the 
veteran as to the severity of his headaches allow for the 
assignment of a 10 percent rating.  As explained above, the 
veteran's headaches are rated by analogy  to migraine 
headaches.  The veteran does not contend that they are 
migraine headaches.  Accordingly, the Board does not believe 
that Diagnostic Code 8100 need be rigidly applied.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  On this point, the Board would 
like to acknowledge the veteran's candid and obviously 
truthful accounts of the location and severity of his 
headaches given at the time of the 2002 VA exam.

The Board does not believe that a disability rating in excess 
of 10 percent may be assigned for the service-connected 
headaches.  Significant, objective headache pathology is not 
demonstrated.  For example, there is no evidence to show that 
the veteran now uses or ever has used anything but over-the-
counter medications, e.g., Tylenol(r), to treat his headaches.  

In summary, the evidence describing the treatment/evaluation 
of this disability does not reflect a headache disorder 
manifested by the criteria necessary to establish entitlement 
to the higher ratings (30 and 50 percent) under Diagnostic 
Code 8100, notwithstanding the claimed frequency of 
headaches.

Fenderson considerations

A review of the medical and other evidence of record in 
essence establishes that the veteran's disequilibrium 
disability and headaches have been bothering him for years.  
In light of this evidence, the Board believes that the 10 
percent ratings should be assigned for the entire period here 
under consideration, effective from January 22, 2002.  See 
Fenderson, supra.


ORDER

Service connection for a shrapnel wound to the right hip is 
denied.

Service connection for heart disease (endocarditis with 
mitral valve replacement) is denied.

An increased rating above 40 percent for service-connected 
residuals of shrapnel wound, left fibula with ankle weakness 
is denied.

A separate 20 percent rating for the marked limited motion of 
the left ankle is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

An increased rating, 10 percent, is granted for the veteran's 
service-connected disequilibrium, effective from the date of 
claim, January 22, 2002.

An increased rating, 10 percent, is granted for the veteran's 
service-connected headaches, effective from the date of 
claim, January 22, 2002.


REMAND

6.  Entitlement to an increased disability rating for 
service-connected shrapnel wound, lower back, with 
degenerative changes, currently evaluated as 20 percent 
disabling.

For reasons expressed immediately below, the Board believes 
that a remand is necessary with respect to this issue.

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were revised effective September 26, 2003, 
during the course of this appeal.  See 68 Fed. Reg. 51454 
(August 27, 2003).  These revised criteria have not been 
applied by the RO, and the veteran has not been furnished 
notice by VA of this change.  Under the circumstances here 
presented, the Board believes this issue should be 
readjudicated to insure all appropriate due process to the 
veteran.  See Bernard, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should furnish the veteran a copy 
of the revised rating criteria for the 
disorders of the spine, effective 
September 26, 2003 and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  If it is determined that 
additional evidentiary development is 
required, to include scheduling a new 
examination, such development should be 
undertaken, as appropriate.

2.  Thereafter, VBA should adjudicate the 
claim.  If the claim remains denied VBA 
should furnish the veteran a statement of 
the case or supplemental statement of the 
case, as appropriate.  The veteran and 
his attorney should then be provided 
opportunity for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter addressed by the Board in this remand.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



